DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
Applicant cites various teachings of references Yu, Luo, and Katti (Remarks, p. 7) and states that the Office action fails to point out why it is predictable to combine the teachings of the references to arrive at the language corresponding to former dependent claims 6 and 7 which have been amended into independent claim 1 (Remarks, p. 7-8). However, Applicant has not addressed the motivations provided in the Office action, and simply asserts that the reasons provided “are not predictable uses of the prior art elements”. The rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the limitation “reconstituting the first die and any qualified die of the additional first die on a second wafer with second lanes between the first die and the additional first die wider than third lanes between the first die and the additional first die of the first wafer” is not supported by the disclosure. The relevant section of the Specification, [1027], teaches the rest of the claim, but does not disclose different relative widths of the lanes between dies as required. For purposes of examination the portion of the limitation corresponding to second and third lanes with different widths will not be read into the claim. 
Regarding claim 22, the limitation “reconstituting the first die on a second wafer with second lanes between the first die and the additional first die wider than third lanes between the first die and the additional first die of the first wafer” is not supported by the disclosure. The relevant section of the Specification, [1027], teaches the rest of the claim, but does not disclose different relative widths of the lanes between dies as required. For purposes of examination the portion of the limitation corresponding to second and third lanes with different widths will not be read into the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the limitation “any qualified die of the additional first die” and “second lanes between the first die and the additional first die wider than third lanes between the first die and 
Regarding claim 22, the limitation “second lanes between the first die and the additional first die wider than third lanes between the first die and the additional first die of the first wafer” renders the claim indefinite. The limitation “additional first die” provides antecedent basis for one die, and “the” additional first die cannot be placed with second and third lanes between it and the first die.
For purposes of examination the limitation will be interpreted as “reconstituting the first die on a second wafer with lanes between the first die and the additional first dies”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (U.S. PGPub 2014/0070422) in view of Wang (U.S. PGPub 2017/0018476), Yu (U.S. PGPub 2019/0006263), Luo (U.S. PGPub 2013/0119527), and Katti (U.S. PGPub 2016/0329271).
Regarding claim 1, Hsiao teaches a method for manufacturing an integrated circuit comprising: attaching a first side of a first die to a first carrier wafer (Fig. 4b, 12, [0025]); preparing a second side of the first die to generate a prepared second side of the first die (Fig. 4e, [0029]); attaching the prepared side of the second die to a second carrier wafer (Fig. 4f, 42, [0031]); removing the first carrier wafer from the first side of the first die to form a transitional integrated circuit (Fig. 4g); attaching a third carrier wafer to a first side of the transitional integrated circuit (Fig. 4i, [0034]). 

Wang teaches a method for manufacturing a three-dimensional integrated circuit (Fig. 1, [0018]-[0034]), wherein a transitional three-dimensional integrated circuit has a carrier wafer attached to a first side (Fig. 7E, 704), and attaching a first side of a second die to a second side of the three-dimensional integrated circuit (Fig. 7F, 132, [0055]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wang with Hsieh such that the integrated circuit is a three-dimensional integrated circuit, and attaching a first side of a second die to a second side of the transitional integrated circuit for the purpose of providing temporary mechanical and structural support to the integrated circuit while attaching the second die (Wang, [0053], carrier 704 provides same function as 702, [0050], which provides same function as carrier 302, [0039]) and to form a three-dimensional integrated circuit with increased density and high performance (Wang, [0003]).
The combination of Hsieh and Wang does not explicitly teach wherein the first side of the second die is attached to a first location of the first die having a first power density, the method further comprising attaching filler material at a second location of the first die, the second location having a second power density greater than the first power density. Wang teaches wherein the first and second dies may be processor or logic dies ([0018]).
Luo teaches wherein a logic die (102) comprises regions of higher power density, which may be at the interior or exterior of the die ([0021]).
Yu teaches wherein filler material attached adjacent to a second die attached to the logic die (Fig. 31, 128, 104, 50, [0018], [0038], [0024]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yu and Luo with Hsieh and Wang such that the first 
The combination of Hsieh, Wang, Yu, and Luo does not explicitly teach wherein the filler material is attached in lanes between the second die and at least one additional die. Wang teaches wherein the second die may be processor dies ([0018]).
Katti teaches wherein a filler material used to dissipate heat ([0067]-[0068], support plate 84) is attached in lanes between a plurality of second dies attached at a plurality of locations to a first die level (Figs. 7A-7B, 62, [0058]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Katti with Hsieh, Wang, Yu, and Luo such that the filler material is attached in lanes between the second die and at least one additional die for the purpose of providing thermal conductivity for a plurality of processor dies (Katti, [0067]). 
Regarding claim 2, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches removing the second carrier wafer before attaching the first side of the second die to the second side of the transitional three-dimensional integrated circuit (Hsieh, Fig. 4i; Wang, Figs. 7E-7F); preparing the first side of the transitional integrated circuit to generated a prepared first side of the first die (Hsieh, Fig. 4h, [0033]) before attaching the third carrier wafer, the third carrier wafer being attached to the prepared first side of the die (Hsieh, Fig. 4i); and removing the third carrier wafer from the transitional three-dimensional integrated circuit after attaching the first side of the second die to the second side of the transitional three-dimensional integrated circuit (Wang, [0057]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Hsieh, Wang, Yu, Luo, and Katti for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches wherein the first die comprises through-silicon vias in a first location having a first power density (Fig. 7G, 114, [0021]); wherein preparing the second side of the die comprises forming pads on the second side of the die at the first location, the pads being electrically coupled to the through-silicon vias (Hsieh, [0030], Fig. 4e, 17; Wang, 118, [0023]); and wherein preparing the first side of the first die comprises forming second electrical contacts on the first side at the first location, the pads being electrically coupled to the through-silicon vias (Hsieh, [0033], Fig. 4h, 7; Wang, 120, [0024])). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Hsieh, Wang, Yu, Luo, and Katti for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches removing the third carrier wafer to form the three-dimensional integrated circuit (Wang, Fig. 7H) and singulating the three-dimensional integrated circuit from a plurality of attached three-dimensional integrated circuits (Hsieh, [0035]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Hsieh, Wang, Yu, Luo, and Katti for the purpose of forming multiple devices simultaneously (Hsieh, [0035]) and for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches wherein the filler material extends between the second die and at least one additional die in a first lane in a lengthwise direction across the first side of the first die and the filler material extends between the second die and the at least one additional die in a second lane in a widthwise direction across the first side of the first die (Katti, Fig. 7A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katti with Hsieh, Wang, Luo, and Yu for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches the filler material surrounds at least a corner of the second die (Katti, Fig. 7A). It would have been obvious to a person 
Regarding claim 10, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches wherein the filler material has a filler overhang portion that extends beyond a periphery of the first die (Yu, Fig. 11, [0037]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Hsieh, Wang, Yu, Luo, and Katti for the reasons set forth in the rejection of claim 1. 
Regarding claim 11, the combination of Hsieh, Wang, Yu, Luo, and Katti teaches wherein the filler material is a silicon filler die (Yu, [0029], silicon dummy wafer 112 is used to form filler dies 128). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu with Hsieh, Wang, and Luo for the reasons set forth in the rejection of claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (U.S. PGPub 2014/0070422) in view of Wang (U.S. PGPub 2017/0018476), Yu (U.S. PGPub 2019/0006263), Luo (U.S. PGPub 2013/0119527), and Katti (U.S. PGPub 2016/0329271) and further in view of Shenoy (U.S. PGPub 2015/0091179).
Regarding claim 5, the combination of Hsieh, Wang, Yu, Luo, and Katti does not explicitly teach wherein the second die and at least one additional die are disposed at corresponding corners of the first die.
Shenoy teaches a first die (604, [0045]), a second die and at least one additional die (606a-d, [0045]), wherein the second die and the additional dies are disposed at corresponding corners of the first die (Fig. 6B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shenoy with Hsieh, Wang, Yu, Luo, and Katti such that the second die and the at least one additional die are disposed at corresponding corners of the first .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (U.S. PGPub 2014/0070422) in view of Wang (U.S. PGPub 2017/0018476), Yu (U.S. PGPub 2019/0006263), Luo (U.S. PGPub 2013/0119527), and Katti (U.S. PGPub 2016/0329271) and further in view of Lin (U.S. PGPub 2016/0276307).
Regarding claim 21, the combination of Wang, Yu, Luo, and Katti does not explicitly teach processing the first die and a plurality of additional first dies using a first wafer; testing the first die and the plurality of additional first dies of the first wafer, the first die being a qualified die; and reconstituting the first die and any qualified die of the additional first dies on a second wafer with lanes between the first die and the additional first dies.
Lin teaches processing a first die and a plurality of additional first dies using a first wafer, testing the first die and the plurality of additional first dies of the first wafer, the first die being a qualified die; and reconstituting the first die and any qualified die of the additional first dies on a second wafer with lanes between the first die and the additional first dies ([0056]-[0061], Fig. 3a-3c).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin with Wang, Yu, Luo, and Katti such that the method comprises processing the first die and a plurality of additional first dies using a first wafer; testing the first die and the plurality of additional first dies of the first wafer, the first die being a qualified die; and reconstituting the first die and any qualified die of the additional first dies on a second wafer with lanes between the first die and the additional first dies for the purpose of providing manufacturing flexibility with only known good units (Lin, [0066]-[0067]). 
Regarding claim 22, the combination of Wang, Yu, Luo, and Katti does not explicitly teach processing the first die and a plurality of additional first dies using a first wafer and reconstituting the first die on a second wafer with lanes between the first die and the additional first dies.
Lin teaches processing a first die and a plurality of additional first dies using a first wafer, and reconstituting the first die and any qualified die of the additional first dies on a second wafer with lanes between the first die and the additional first dies ([0056]-[0061], Fig. 3a-3c).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin with Wang, Yu, Luo, and Katti such that the method comprises processing the first die and a plurality of additional first dies using a first wafer and reconstituting the first die on a second wafer with lanes between the first die and the additional first dies for the purpose of providing manufacturing flexibility with only known good units (Lin, [0066]-[0067]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812